Citation Nr: 1336078	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residuals, right tibial stress fracture.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1985, with additional service in the Navy Reserves from April 1985 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination in connection with his claim in March 2010.  In a Notice of Disagreement received in March 2011, the Veteran reported that his leg had always bothered him since the initial injury but that he had bought some biofreeze ointment and wrapped it with an ace bandage to do his job.  He stated that he was now in jeopardy of losing his job as a letter carrier as well as a driver safety instructor.  He reported that his job had time standards and that he was not making his standards due to his worsening symptoms.  He stated that his disability was affecting his quality of life in that he was limited in what he could do.  Specifically, he stated that he was limited to walking, although the pain from his leg was hindering that as well.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the Board finds the Veteran's statements indicate an increase in the severity of his symptoms since the March 2010 VA examination and therefore are enough to require a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate physician to determine the current level of severity of his residuals, right tibial stress fracture.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The VA examiner should provide a detailed account of the Veteran's pertinent medical history and current complaints, as well as the extent of any residuals associated with impairment to a Muscle Group.  The examiner must identify the specific Muscle Group affected based on the VA Rating Schedule.  The examiner must definitively state whether any wound is through and through and the extent to which there is any scar tissue and tissue loss.  The extent of any muscle impairment due to residuals of a right tibial stress fracture in the right leg, to include the knee, ankle, foot, and toes, must be described in terms of whether it is slight, moderate, moderately severe, or severe.

The examiner must also address the full extent of any other residuals of the right tibial stress fracture, including limitation of any right knee, ankle, foot, or toe motion.  The examiner must note whether motion is painful and at what point any pain begins during the arc of motion.  The nature of any functional loss associated with pain, weakened movement, excess fatigability, swelling, deformity, or atrophy of disuse must be discussed.  The examiner should also address factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner must address whether the Veteran experiences flare-ups associated with impairment.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described in detail.  The examiner must carefully distinguish and differentiate any pathology caused by factors other than residuals of the right tibial stress fracture.

2. The Veteran is notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an initial compensable rating for residuals, right tibial stress fracture.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


